DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicants’ claim for priority based upon Japanese Patent Application 2020-037995 filed on March 5, 2020 is duly noted by the examiner. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 5, 6, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Lee [U.S. Patent Publication 2021/0229743], discloses a controller used for operating a parking operation (paragraphs 0032, 0034, and 0040 as well as figure 1, item 300 and figure 3), a controller determining the difficulty of parking in a space based upon information of the detected size of a parking space  captured by a sensor unit .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 2, 7-11, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee [U.S. Patent Publication 2021/0229743].

With regard to claim 1, Lee meets the limitations of:
an information processing apparatus comprising a controller [a controller used for operating a parking operation (paragraphs 0032, 0034, and 0040 as well as figure 1, item 300 and figure 3)]
wherein the controller performs obtaining a size of a vehicle to be parked in a parking lot [a controller determining the difficulty of parking in a space based upon information of the detected size of a parking space  captured by a sensor unit (paragraph 0040)]
securing from the current free space of the parking lot a parking space that the obtained size matches [the generation of a trajectory for parking in a parking spot once it has been determine the spot is suitable for the vehicle (paragraphs 0038 and 0039) thereby denoting the detected parking spot is suitable for parking]
providing the vehicle with guidance information for driving the vehicle to the secured parking space [a trajectory for parking in the spot being generated for travel into the spot (paragraphs 0041-0045)]

With regard to claim 2, Lee meets the limitation of:
the controller further performs updating the information of the current free space of the parking lot when a change occurs in the current free space of the parking lot [a controller 

With regard to claim 7, Lee meets the limitation of:
the securing the parking space includes adjusting partition line data partitioning the parking space in the parking lot to match the obtained size [the generation of a trajectory for parking in a parking spot once it has been determine the spot is suitable for the vehicle (paragraphs 0038 and 0039) thereby denoting the detected parking spot is suitable for parking]

With regard to claim 8, Lee meets the limitation of:
the adjusting the partition line data comprises adjusting the partition line data to vary a length of the parking space corresponding to a longitudinal direction of the vehicle parked in the parking space [the generation of a trajectory for parking in a parking spot once it has been determine the spot is suitable for the vehicle (paragraphs 0038 and 0039) thereby denoting the detected parking spot is suitable for parking]

With regard to claim 9, Lee meets the limitation of:
the controller further performs switching between first partition line data of the parking lot and second partition line data of the parking lot partitioning the parking space into a size difference from a size of the parking space partitioned by the first partition line data according to at least a period of time [the generation of a trajectory for parking in a 

With regard to 10, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to 11, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

With regard to claim 16, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

With regard to claim 17, please refer to the rejection for claim 8 as the citations meet the limitations of the present claim.

With regard to claim 18, please refer to the rejection for claim 9 as the citations meet the limitations of the present claim.

With regard to claim 19, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee [U.S. Patent Publication 2021/0229743] in view of Ko [U.S. Patent Publication 2020/0070815].

With regard to claim 3, Lee fails to disclose of the guidance information is provided to a device that controls the vehicle.  In the field of autonomous driving systems, Ko teaches:
the guidance information is provided to a device that controls the vehicle [a controller supplying information, acquired by a sensor, to a vehicle driving controller to allow it to autonomously guide a vehicle into a parking space (paragraphs 0050-0056)]
It would be obvious to one with ordinary skill in the art before the effective to combine the elements of Lee and Ko to create an autonomous parking system for a vehicle wherein the vehicle’s controller supplies information, gathered by a sensor, to a vehicle driving controller in order to allow it to autonomously guide a vehicle into a parking space wherein the motive to combine is to provide a parking guidance service for a vehicle (Lee, paragraph 0002).

	With regard to claim 4, Lee fails to disclose of the guidance information is provided to a device with a displaying unit that is visible to a driver driving the vehicle.  In the field of autonomous driving systems, Ko teaches:
the guidance information is provided to a device with a displaying unit that is visible to a driver driving the vehicle [information for parking a vehicle being presented on a vehicle’s display unit (paragraph 0011)]
It would be obvious to one with ordinary skill in the art before the effective to combine the elements of Lee and Ko to create an autonomous parking system for a vehicle wherein the directions for guiding a vehicle into a parking space are presented on a display for the driver to follow in order to guide the operator on the parking space wherein the motive to combine is to provide a parking guidance service for a vehicle (Lee, paragraph 0002).

	With regard to 12, please refer to the rejection for claim 3 as the citations meet the limitations of the present claim.


With regard to claim 20, Lee meets the limitation of:
a display device is provided in the parking lot for displaying a partition line so that the partition line is visible to a driver who drives the vehicle [the generation of a trajectory for parking in a parking spot once it has been determine the spot is suitable for the vehicle (paragraphs 0038 and 0039) thereby denoting the detected parking spot is suitable for parking]
However, Lee fails to disclose of the information processing apparatus providing the display device with the guidance information and the display device displays the secured parking space.  In the field of autonomous driving systems, Ko teaches:
[information for parking a vehicle being presented on a vehicle’s display unit (paragraph 0011)]
It would be obvious to one with ordinary skill in the art before the effective to combine the elements of Lee and Ko to create an autonomous parking system for a vehicle wherein the directions for guiding a vehicle into a parking space are presented on a display for the driver to follow in order to guide the operator on the parking space wherein the motive to combine is to provide a parking guidance service for a vehicle (Lee, paragraph 0002).




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2020/0339196 to Jang et al. discloses an apparatus and method for support parking.
U.S. Patent Publication 2020/0391605 to Noguchi et al. discloses a management device used for acquiring energy amounts of vehicles parked in a parking lot.
U.S. Patent Publication 2019/0176888 to Lee et al. discloses a parking guidance system and parking guidance method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689